Equal treatment of persons irrespective of religion or belief, disability, age or sexual orientation (debate)
The next item is the report by Mrs Buitenweg, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council directive on implementing the principle of equal treatment between persons irrespective of religion or belief, disability, age or sexual orientation - C6-0291/2008 -.
Mr President, on Monday, the daughter of a friend of mine received a letter, a rejection letter from university. She had been rejected not on grounds of intellectual ability, but because she has a disability. The letter stated that the university was unable to offer her the care she needs. She got through secondary school fine, so it was no problem there, but now she has been sidelined.
The report we are discussing today touches the heart of our society. Do we want people to be considered second-class citizens on grounds of their age, sexual orientation, religion or belief, or disability, or do we prefer a society in which everyone can participate fully? When people are turned down for rented housing or loans on account of who they are, not only are they themselves unfairly treated, but society as a whole also sells itself short by writing people off.
I have looked forward to today with eager anticipation. There is a great deal at stake in tomorrow's vote. The European Parliament has been calling for European directives on equal treatment between persons ever since 1995, and the Treaty of Amsterdam gave us a legal basis for this at long last. In 2000 some important directives resulted from this: the Directive implementing the principle of equal treatment between persons irrespective of racial or ethnic origin, whose scope covers both the labour market and the supply of goods and services, and also the Directive intended to combat discrimination based on religion or belief, disability, age or sexual orientation - although the latter directive is restricted to the labour market.
That began to cause problems, as discrimination is banned in more spheres even in the gender field. Parliament has always opposed the hierarchy of grounds for discrimination that has arisen. After all, why should it be possible to refuse someone a loan for being homosexual, but not for being black? The protection should be equal. We have all argued in favour of this horizontal directive, and there are differences between us, in terms of the tone and sometimes also of the precise substance. Yet up to now the vast majority of Parliament has had the will to put right the current imbalance, and it is this message we must convey to the Council tomorrow, so I hope for as broad a majority as possible.
There are many people I should like to thank for their contribution to the report. First of all, the draftsmen, in particular Mrs Lynne of the Committee on Employment and Social Affairs. Many of her suggestions have been incorporated into the text. I should also like to thank shadow rapporteurs Mr Gaubert, Mrs Bozkurt, Mrs in 't Veld and Mrs Kaufmann. In Dutch we have a saying that translates literally as 'jump over one's own shadow', which means surpassing oneself - looking beyond the point one has always been harping on about - this is a good point for shadow rapporteurs. In my opinion, we have succeeded in doing this. I am really proud of the compromise adopted by a vast majority in the Committee on Civil Liberties, Justice and Home Affairs. It has improved. I also wish to thank many more people who contributed to this, but one in particular: Mr Cashman. I wish to thank him for all the advice he has given me, for all his lobbying activity, and also for his inspiration and friendship over recent years.
Moving on to the content, the report prohibits discrimination on four grounds. We had already regulated this for the labour market, but it now applies also to the supply of goods and services, social protection - including social security and healthcare - and education. Not all distinctions are regarded as discrimination, however. For example, insurance companies are still permitted to differentiate according to age or disability, provided they can give an objective justification for this. Provision must be made for many people with disabilities, but limits have been laid down as to what is considered reasonable. Derogations are permitted under certain conditions, therefore, but equal treatment is the rule, and that is what the vote is about tomorrow. Do we see Europe as nothing more than a market, or do we see it also as a fount of civilisation?
I must say that, in any event, Amendment 81 shows where Mr Weber and 41 others stand. You do not want to see equal treatment legislation full stop. It makes no difference what compromises I attempt to reach, as you simply object in principle to anti-discrimination legislation. Thus you are not making amendments, you are rejecting the whole proposal. This is where our paths diverge - no middle ground is possible. Let us wait and see tomorrow which way the majority in Parliament wishes to go.
Mr President, ladies and gentlemen, I appreciate the great interest in this proposal, the proof of which lies in the large number of amendment proposals it has given rise to. This shows that the fight against discrimination in everyday life is a constant priority for most of us, even during a serious economic crisis. I also welcome the excellent report submitted by Mrs Buitenweg and approved by the Committee on Civil Liberties, Justice and Home Affairs, as well as the remarkable contribution from Mrs Lynne and the Committee on Employment and Social Affairs.
The draft report supports the ambition and the attempts of the draft directive submitted by the Commission. In my opinion the rapporteur has managed to reconcile different viewpoints and to achieve a broad consensus between the various political groups. I would like to applaud the supporting role played by Parliament in submitting the draft directive.
As far as the proposed amendments are concerned, I agree with many of the improvement suggestions contained in the draft report. Nevertheless I would like to say that this draft requires unanimous consent in the Council and we must therefore remain realistic.
I know that the problem of multiple discrimination is fundamental to you. I am fully aware of the fact that people who are victims of multiple discrimination are very seriously affected. However, at the same time I do think that as this directive applies to only four possible causes for discrimination, this problem cannot be definitively resolved at a legal level.
In the Commission Communication on non-discrimination of July 2008 we committed to launching a discussion on this issue among the newly-established groups of government experts. The discussion has been launched. So the question of multiple discrimination is not being neglected.
I could agree to a reference to multiple discrimination in the areas covered by this draft directive. I agree that we must define the division of powers between the EU and the Member States more clearly. The directive will not change the definition as such, but our aim is to achieve the greatest possible degree of legal certainty.
I also accept that freedom of expression must be taken into account when considering cases of alleged victimisation. However, we ought to be aware that the concept of victimisation requires strong proof. Human dignity must be at stake and there must a hostile or humiliating environment.
I agree to the inclusion of the concept of 'discrimination' by association” in the sense of the recent judgement in the Coleman case, but this concept should be applied only where there is direct discrimination and victimisation.
As far as financial services are concerned, I agree that there is a need for service providers to implement a certain level of transparency, but I have certain doubts about the formulation used in your draft. I fully agree that the directive should not apply to purely private transactions. The positions of the Commission and Parliament are very similar here. As far as the physically disabled are concerned, I can support a reference to the open definition of physical disability used in the UN Convention on the Rights of Persons with Disabilities.
I also agree in essence with some of the comments on the concept of physical disability that are included in your amendment proposals. However, I think it is necessary to point out that the wording of the legal regulation must be very precise. I agree with some of the other ideas that were expressed, but in my opinion it is necessary to ensure that Article 4 is concise and intelligible.
Ladies and gentlemen, I look forward to hearing your opinions, which I will respond to in the debate.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - Mr President, I would like to thank the rapporteur very much for all the hard work which she has put into this report and the close cooperation that we have had on this. We have worked very closely together, not just on this report, but, as she knows, along with other people, we have both been working on this issue for many years now, for the 10 years since I came into the European Parliament. I remember that we sat together on Article 13 hearings all that time ago. Now, eventually, we have got to the situation where we are debating an anti-discrimination directive, a possibility at long last that we might push through anti-discrimination legislation on all grounds not covered - disability, age, religion or belief, and sexual orientation. We have waited many years for this. Let us just hope that we get that large majority.
I have campaigned on disability and age for many years, but I was convinced quite some time ago that we could not leave anybody behind. We could not just go forward with a disability directive, and then an age directive, because I thought sexual orientation and religion would be left behind. That is why, in the own-initiative report last year, I asked for a single directive to cover all areas that were not yet covered. I am delighted that has happened. I am also very pleased we got such a large majority in Parliament for that own-initiative report. I know from the Commission and the Council that this was one of the reasons they thought it was safe to bring this proposal forward. That is why we have to get a very large majority for this report tomorrow.
I would also like to say a very great thank you to Commissioner Špidla. I have thanked him at other times, but I wanted to thank him in the plenary because, without his support and help, I honestly do not believe that we would have this proposal on the table at present. So, Commissioner, a sincere thank you from a lot of us, for pushing this forward. I know you have been doing a lot of work on this yourself.
We got it through the Committee on Employment and Social Affairs and the Committee on Civil Liberties, Justice and Home Affairs. We now need that large majority. Everyone should be treated equally across the EU. A wheelchair user or a guide-dog user should have free access anywhere within the European Union. Somebody of a different sexual orientation should be allowed to use any hotel room that they want to, and stay at any hotel when they go on holiday. All older people should have the right to have access to health care, whatever their age. People of a different religion should not be discriminated against.
I urge all of you who are thinking of voting against this, please do not. This is the bedrock of the European Union. We were founded on human rights and anti-discrimination. Please vote for it.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (IT) Mr President, ladies and gentlemen, in the Committee on the Environment, Public Health and Food Safety we have primarily looked at the need to guarantee equal treatment as regards health. Other areas have been covered very well by other committees, and above all by the rapporteur and the Commissioner, and we therefore decided to clarify the issue of health.
Our first step was to note the great disparities that still exist between Member States in terms of access to healthcare. Access to healthcare is a fundamental right confirmed by Article 35 of the Charter of Fundamental Rights, and it is one of the chief tasks of the public authorities of the Member States to provide equal access for all to a quality healthcare system. Therefore, while we are aware of the different competencies of the European Union and the Member States, it is important for the EU to do all it can in terms of guidelines, but also in terms of directives, which we are gradually tackling and drafting, together with resolutions and regulations. We must pass these on to the Member States, where possible, with this essential objective.
In particular, the amendments that we as the Committee on the Environment, Public Health and Food Safety have highlighted are those on encouraging the promotion of health literacy programmes, continuing to promote action to combat violence against women, fighting the denial of medical treatment on the grounds of old age, but above all - and I come back to this issue - promoting equal access to quality services in all Member States.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Mr President, as the Committee on Culture and Education's rapporteur for the new anti-discrimination directive on implementing the principle of equal treatment between persons irrespective of religion or belief, disability, age or sexual orientation, I warmly welcome the Commission's proposal and would specifically like to thank Mr Špidla.
Eurobarometer polls show that approximately three quarters of the population of the EU think that action needs to be taken in this field. The Committee on Culture and Education called for amendments and additions in three areas. Firstly, the inclusion of gender. We agree with the compromises achieved. We wish to guarantee access to media and education, and regulate against multiple discrimination; some good compromises have been achieved here.
The Socialist Group in the European Parliament has supported this comprehensive horizontal directive. If German conservatives and liberals now reject the directive in its entirety, they will be revealing their true colours: they want to continue to discriminate against gay people, and to broadcast propaganda. There is no need to fear extremists such as Scientologists under the new directive: it will still be possible to reject advertisements or refuse to book assembly rooms. The Committee on Culture and Education votes unanimously in favour of the horizontal framework directive.
Mr President, Commissioner, ladies and gentlemen, I take the floor to report the positive outcome in the Committee on Women's Rights and Gender Equality, and it is not by chance, as our committee is accustomed to conducting in-depth examinations on equal treatment, equal opportunities and prohibiting discrimination.
The opinion we passed in committee sent out several strong messages, which will, I hope, be taken on board when the text is adopted. This directive does not close or complete a cycle. If that were the case, the field of gender discrimination could be weakened as a result. This directive should become an opportunity to revive work on the anti-discrimination directives, beginning with the addition of two new concepts that we all agree on: multiple discrimination, where two or more risk factors are present, and discrimination by association, which concerns those close to or connected with the person directly affected. Both of those are crucial for women, as well as for other groups. This directive should represent an impetus to improve national legislation, above all in countries such as my own, where the tide must be turned.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I hardly dare take the floor here any more; given the overall atmosphere here in plenary, I hardly dare ask questions any more. Of course we are all against discrimination, but one dare not question the route we are taking here for fear of being pushed into a corner.
Ladies and gentlemen, we do all agree on the destination here, and I would appreciate it if we could all refrain from suggesting otherwise. What we are arguing about is the route, and that must be a legitimate subject for discussion, even by the Group of the European People's Party (Christian Democrats) and European Democrats.
First of all, I have something to ask the Commissioner: given that the old directive, the existing anti-discrimination directive, has still not been transposed in ten of the Member States - given that infringement proceedings are underway against ten Member States - we seriously have to ask ourselves why we need to revise this directive when the old one has not even been transposed yet. Is that a serious question that we are allowed to ask? That is why referral back to committee really is an argument that we should be allowed to raise here.
On the second issue, too, we are allowed to talk about the content. For example, there is the question of why the churches, which were close partners of the Left when it comes to the protection of refugees, are now coming to us. The churches, which used to be your partners, are now coming to us and saying that they have difficulties with certain wordings. When media people, newspaper publishers, come and tell us they have questions, we should discuss those questions seriously. When we discuss families, the Commissioner says that he does not want to impose anything on the Member States, but, of course, what we are doing with this directive is harmonisation by the back door. The list goes on. There are various arguments that could be raised that give our group cause for concern, considerable concern. It is possible to raise these things, even if one is committed to fighting discrimination.
The Left in this House today is very pleased with itself, because it is once again creating new legislation on a number of points. We should therefore be allowed to wonder whether, in the end, the legislative approach will actually bring many new benefits for the people we are trying to protect. There are other basic values that are worth taking into account: for example, if we are to include private contracts as the Socialist Group in the European Parliament wishes - not just commercial contracts, but also private ones - we must be allowed to wonder whether contractual freedom is not an important basic value that we in Parliament should be protecting.
The Group of the European People's Party (Christian Democrats) and European Democrats is opposed to discrimination, and will always work to combat it, but we must be allowed to argue in this Parliament about how to do so.
on behalf of the PSE Group. - (NL) Tomorrow, we shall have a unique opportunity to take a historic step in the fight against discrimination by saying 'no' to this phenomenon. Indeed, we have rather a strange situation at present, with differences in protection against discrimination. There is no reasonable explanation for the fact that the law against discrimination offers protection beyond the workplace to a black homosexual on grounds of skin colour, but not of sexual orientation.
Tomorrow, we shall be able to show that the European Parliament no longer tolerates discrimination on grounds of age, disability, sexual orientation or religious beliefs. After all, Europe is there for everyone. It is unacceptable that someone wanting to rent a car or a property should be turned down on grounds of his or her religion. In addition, wheelchair users should be able to use cash machines or have access to trains and stations like anyone else. There is no good explanation for a bank allowing someone aged 65+ to be thousands of euro in the red but refusing to grant them a modest loan. We are all growing a little older and if we think about it, these are things that will affect us too before long.
The differences of opinion may not have made for easy negotiations, but we can be proud of the result achieved by the Committee on Civil Liberties, Justice and Home Affairs - to which, what is more, all parties committed themselves at the time. The proposal is reasonable and realistic. Adjustments may be necessary in order to afford people with disabilities access to goods and services, for example, but this does mean they will be able to participate actively in society once more. These adjustments will not impose a disproportionate burden subsequently, and also due account has been taken of a good time limit for implementation. Adjustments do not need to be carried out immediately; we do not expect Member States to adapt railway stations straight away. What we do require of Member States is that they already start taking accessibility for people with disabilities into consideration in future building and transport design.
In addition, I cannot stress enough how important this report will be to European citizens - the people this is all about. We should bear in mind that, according to the Eurobarometer, 87% of Europeans would like to see measures taken on the grounds for discrimination under this Directive. That includes your voters, Mr Weber. Our group, the Socialist Group in the European Parliament, is delighted with the proposals to combat the problem of multiple discrimination that now form part of this report.
Can you imagine that a black female wheelchair user can feel discriminated against? Very few countries are familiar with the concept of multiple discrimination. In most cases, when reporting a case of discrimination, this woman would have to choose from possible grounds for discrimination. It is more likely that the various grounds are interconnected and there is not just one ground for her being discriminated against. This woman must have the opportunity to lodge a complaint and obtain redress and justice. Therefore, we call on Parliament to retain these important provisions.
Ladies and gentlemen, I would ask you to support this Directive. This will enable Parliament to state clearly and unambiguously that discrimination can no longer be tolerated and that Parliament considers the rights of all its citizens equally important. Let us take this step.
on behalf of the ALDE Group. - (NL) Mr President, I should like to start by adding my heartfelt compliments and thanks to the rapporteur, who has done a fantastic job. My group is delighted that, almost five years after Mr Barroso promised to do so, a proposal for a directive is finally on the table. Discrimination runs counter to the European Treaties, the Charter of Fundamental Rights of the European Union, and the European Convention on Human Rights. Yet treaties, conventions and solemn declarations are of little use in court. European citizens must be given an instrument to enforce their rights.
This, not milk quotas or public procurement rules or the Structural Funds, is the raison d'être of the European Union, Mr Weber, a European area where everyone is free to arrange their lives at their own discretion. A single European area where everyone is equal before the law, enjoys equal opportunities in society and is treated with respect. A directive alone will not suffice to bring this about, but it is a precondition. This Directive is about Europe as a community of values, and values cannot be negotiated by 27 governments in the course of the usual trade-off of national interests. We determine values together as citizens, in an open debate, and the European Parliament is the appropriate arena for this.
Yes, Mr Weber, some areas are very sensitive, particularly the grounds of sexual orientation and religion. We have a responsibility towards all our European citizens, however, we cannot let Europe turn into Animal Farm: 'All Europeans are equal, but some Europeans are more equal than others'. Freedom of religion and of conscience are fundamental rights for which I would fight on the barricades. In a free Europe, everyone must have the freedom to hold their own convictions. This is the cornerstone of democracy. Freedom of religion must not be misused as a licence to discriminate against others, however.
Yesterday, the European Union Agency for Fundamental Rights published its second report on homophobia in Europe. It is a disgrace that, in 2009, millions of people are still having to fear discrimination, hatred, violence and even murder in Europe, merely on account of their sexual orientation. I can reassure Mr Weber that laws on marriage are and remain a national competence; this Directive does not change that. In 21st century Europe, a ban on marriage on grounds of religion, racial origin or sexual orientation is an anomaly, however. Many people think it perfectly acceptable for the government to ban marriages or partnerships between two adults of the same sex. Yet would we consider it acceptable if - as has happened in the past - the government were to ban marriages between Jews and non-Jews, Catholics and Protestants, blacks and whites? This is unacceptable.
Ladies and gentlemen, I urge you to vote in favour of this report, in the interests of the citizens we all represent. Compromises are not ideal for anyone, ourselves included; but let us surpass ourselves, as Mrs Buitenweg says.
Finally, I would urge the Council, too, to follow Parliament's recommendations. It is true that each Member State has its own issues, but the European Parliament has shown that differences can be bridged and that we can agree on rights for all European citizens.
Mr President, the European Commission maintains that this proposal is not aimed at amending matrimonial law and adoption law in the Member States. The Commission claims that it does not wish to change the legal status of the Church and of religious bodies involved in care and education.
The Buitenweg report rides roughshod over these limits in every respect. It overturns guarantees for national family and adoption legislation in Amendment 50. Pursuant to Amendments 12, 29 and 51 the report represents an attack on the freedoms of religious educational institutions. Amendment 52 of the report undermines the guarantee of freedom for religious communities themselves in Member States. It is abundantly clear that the European Left wishes to reduce European integration to a single issue. In effect, it is obsessed with pushing through the latest homosexual demands by any possible means. This amounts to the most serious attack ever perpetrated against the credibility of this House.
on behalf of the Verts/ALE Group. - (ES) Mr President, I must insist on one fundamental fact. The European project will only have credibility if Europe is perceived as a place where every kind of discrimination is outlawed. This is the basis for the today's debate.
Therefore, it is a surprise that some of my fellow Members, who are so pro-European in all other debates, turn completely anti-European when it comes to rights and liberties.
This attitude cannot be tolerated. It is unacceptable that anyone should suffer discrimination in the European Union today, on the grounds of a same-sex relationship, disability, age, or for having a non-mainstream belief or religion, as has also been mentioned. This is not the Europe in which I want to live, and is certainly not the Europe that I am working for every day, both inside and outside of this House.
For this reason, I believe the proposal for a directive was necessary. In its conception and principles, it is good. It may not be what I, or many of us here would have done, but it is a good starting point. I hope that the majority will vote for the Buitenweg report tomorrow, as I intend to do, as I believe it to be the correct course of action. I am also very anxious that the other item dealing with the implementation or re-implementation of Article 7(2) will be passed. This guarantees a fundamental issue: that all associations and organisations working in the anti-discrimination field must also be allowed to represent and defend victims of discrimination. We must remember that these persons form part of the most vulnerable groups, and we therefore need to have a guarantee that they can be represented and duly defended.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, first of all I would like to thank our rapporteur, Mrs Buitenweg, for all her work. This matter was particularly safe in her hands.
Parliament has been calling for this directive for years, which does indeed mean that it is of fundamental importance that it be adopted before the end of this parliamentary term. At the same time, it is vitally important for the Commission to table a proposal for combating sex discrimination as soon as possible, so as to put a stop, finally, to the existing hierarchy of forms of discrimination. In other respects, I cannot help but be surprised that, in Amendment 96, the Group of the European People's Party (Christian Democrats) and European Democrats is trying to remove discrimination on the grounds of belief from the scope of the directive. So, ladies and gentlemen of the PPE-DE Group, do we really need to point out to you that the legal basis on which this proposal for a directive rests - namely Article 13 of the EC Treaty - has been in law since the Amsterdam Treaty entered into force in 1999, 10 years ago? Do I need to remind you that all of the grounds for discrimination listed in Article 13 are regarded as equal, without distinction? In addition, ladies and gentlemen of the PPE-DE Group, it cannot have escaped your notice that Article 10 of the EU's Charter of Fundamental Rights treats the religion and beliefs of every single person as equal.
You know, Mr Weber of the CSU, I have certainly heard your arguments, but I really must say that, God knows, they are antediluvian. Your Amendment 81, rejecting the entire directive, comes with a quite frankly cynical justification attached, namely that the transposition of the directive apparently - and I quote - 'entails excessive bureaucracy'. You know, Mr Weber, I simply cannot comprehend these attempts to deny people their rights, particularly with this justification, and I hope that your Amendment 81 will be clearly rejected in tomorrow's vote in plenary. The EU must finally take another step forwards in the fight against discrimination in our society.
on behalf of the IND/DEM Group. - (NL) Mr President, this House champions civil liberties, one of which is freedom of education. An important freedom is parents' choice of a school for their children. Christian schools and establishments in my country deliberately opt for an admissions policy that is in keeping with the identity of their school.
The Netherlands leaves scope for an admissions policy that is in keeping with a school's fundamental principles. Requirements can be laid down that are necessary for the realisation of the school's purpose and fundamental principles. Parents may choose a school that is conscientious in this regard and takes the Bible seriously. This is an extension of freedom of religion, and respects the convictions of parents with regard to the interests of their child's education.
However, Amendments 29 and 51 restrict the freedom of schools to make these choices on the basis of principle, and furthermore I share the view of Mr Weber and others. This proposal does not comply with the principle of subsidiarity. Aside from the administrative problems, this in itself seems to me sufficient grounds to reject the Commission proposal. I shall be voting against Mrs Buitenweg's report. I hope that other groups, too, can see that this represents a serious infringement of our citizens' freedoms. Anyone valuing freedom of choice for parents will not allow this freedom to be curtailed.
(NL) Mr President, reports on anti-discrimination directives always bring out the worst in this House; this is particularly regrettable, as they often contain a great deal of good proposals and ideas for helping people with disabilities, for example. This does not change anything in substance, however.
The amendment by Mr Weber, Amendment 81, does indeed state all the essentials; this Commission proposal is not a good one. It has to go, not only because it entails far too much red tape, but also, in particular, because it essentially infringes the principle of subsidiarity. Unfortunately, we all know that this amendment does not stand a chance, as this House never loses an opportunity to show its most politically correct side and always opts for more bureaucracy and more decision-making over the heads of European citizens.
Aside from this, aside from the infringement of the principle of subsidiarity, this report also contains numerous proposals that run directly counter to elementary democratic principles and principles of the rule of law. One example is Amendment 54. While the whole report makes a big hoo-ha about not discriminating against people, this amendment advocates discrimination on grounds of non-politically correct beliefs - but then, at the end of the day, this is what a great many other aspects of this report set out to do.
Hidden in a catalogue of worthy principles and pseudo-good intentions lurks the judicialisation of political correctness. It is not about anti-discrimination measures, then, but very often about genuine muzzling laws to undermine freedom of expression yet more, and strengthen a kind of progressive opinion terrorism still further. The essential question is and remains: what on earth has this got to do with Europe? Leave to Member States what is theirs, for heaven's sake.
(DE) Mr President, Commissioner, when the European Union is, at times, seen as over-keen on regulation and quite rightly criticised for this, this can be traced back, quite simply, to reports such as the one we are now discussing.
As much as I support realistic measures to combat any form of discrimination, I must also criticise the points being discussed here, because they are simply not justified and will not have the desired effect.
It is unacceptable that, as has already been mentioned, faith schools, for example, can be sued for rejecting teachers of a different faith, or no faith, or that insurance companies can be sued for undertaking a risk assessment if it results in a distinction on the basis of age or sex, or that there is a risk of absolutely all residential buildings having to be constructed to be barrier free. Yes, ladies and gentlemen, that is the direction we are heading in; we will no longer actually be supporting disabled people, but making all housing unaffordable. Housing that nobody can afford, instead of assistance for disabled people - surely that cannot be what we are aiming for here. Then there is the criticism of the reversal of the burden of proof. If I think that, as an MEP with 25 applicants for an assistant's position, I could have a case brought against me just for the appearance of discrimination or a feeling of discrimination, I will simply not be able to work any more, but spend all my time battling with the evidence I need to provide just because the feeling is there, even though I have not discriminated in any way.
On top of that, there is the vagueness of many of the terms. Overall, this factsheet that has been published is a precursor to this directive, which starts to discuss whether we are still allowed to use 'Miss' and 'Mrs', or whether we need to get rid of all words ending in 'man', such as statesman or sportsman, because it could all be discriminatory.
Ladies and gentlemen, some of what is being called for here is quite simply nonsense, and I will therefore be voting against the report.
(FR) Mr President, first of all I wish to thank our rapporteur, in particular for the work she has done and the result that has finally been achieved.
Article 13 of the Treaty is our cornerstone, and I must emphasise that Member States can guarantee a higher level of protection. It is only a matter of minimum standards and, let us be clear about this, it is not possible to lower the current level of protection in individual Member States on the basis of this new directive. This is because, to be even more precise, some Member States have a very high level of protection; such cases do exist.
Freedom from discrimination is a fundamental right for everyone living in the European Union. However, whether it is due to a person's appearance or simply their surname, we realise that discrimination does all too often exist.
As regards people with disabilities, we must ensure that they are no longer discriminated against for using a wheelchair, because access to many places is all too often difficult. Improving European legislation is a prerequisite for combating discrimination - I repeat, it is a prerequisite. We need this legislation.
From a very young age our children suffer discrimination that traumatises them, and they carry the burden of this discrimination for the rest of their lives. I must draw your attention in particular to multiple discrimination. The Commission omitted to include this in its proposal. We therefore propose a precise definition of these types of discrimination.
It is absolutely essential that we strengthen legislation in order to make equal treatment effective whatever the differences. In this respect we ask for Member States to take measures to promote equal treatment and equal opportunities regardless of religion, disability, age or sexual orientation.
In conclusion, I must add that we hope that, for 2010, there will be a Commission proposal putting gender discrimination on the same footing, as this would put an end to any hierarchy of rights.
(FR) Mr President, ladies and gentlemen, like those who have spoken before me, I would like first of all to thank our two rapporteurs, Mrs Buitenweg and Mrs Lynne, for the outstanding work that they have done in what was, I would point out, a context of enhanced cooperation.
Although I personally feel very much in line with the overall position defended by Mrs Lynne, I want to applaud the intelligence, openness and conciliatory spirit shown by Mrs Buitenweg throughout the discussion in our committee in order to try to end up with a report that is balanced and that would be supported by a large parliamentary majority. I hope she will be successful and that the more radical elements, on one side, I think, and sometimes on the other, will not succeed in affecting the vote.
In this respect - and let me point out that I am not known as a left-wing fanatic - I have to say that I am surprised and dismayed by the amendment tabled by our fellow Member, Mr Weber, whom I respect, and several others. Mr Weber, I listened to your speech, and none of the arguments you used seemed to me to have any intellectual basis. You have stated fantasies, you have not stated reasons.
If one reads the justification for your amendment, one can only be dismayed by its weakness: refusing to combat discrimination because of fear of excessive bureaucracy. When you try to turn this proposal into a conflict between left and right, you are wrong. Combating discrimination is not a matter of right or left, it is a matter of humanism and of respect for fundamental rights.
(Applause)
That is why tomorrow, I hope and believe, you will be defeated.
(IT) Mr President, Commissioner, ladies and gentlemen, any initiative aimed at combating discrimination of any kind must be supported. Recent statistics show that in Europe, where society is so advanced, a minority of citizens say they have suffered discrimination. No one, therefore, can remain indifferent. However, the concept itself remains so wide and abstract that some clarification would be desirable.
Without prejudice to fundamental human rights, which remain unquestionable, we cannot fail to recognise the sovereignty of each Member State to legislate in line with age-old traditions, civilisations and cultures. Intervention of this kind is almost always a case of safeguarding a population's identity. Let me give an example relating to sexual orientation: it is my personal opinion, but I believe that human dignity must be guaranteed irrespective of sexual preference. Homosexuality is a choice that pertains to the private sphere and must under no circumstance be punished, but nor must it be protected. Freedom of opinion: where does protection against direct and indirect discrimination begin, and where does it end? Freedom of religion: at my niece's school, for the first time this year, there was no nativity play. The head teacher banned it because there were children of other religious faiths present. In my view, since the nativity play is a demonstration of culture more than faith, in order to prevent one form of discrimination, another was created. Having respect for other people's religion does not mean, Mr President, that we should be ashamed of our own!
That is why - I shall finish here - our fear is that this proposal for a directive tends towards unnecessary reverse extremism, and the cure could prove worse than the original problem.
(DE) Mr President, Commissioner, ladies and gentlemen, this directive finally closes the gaps in anti-discrimination law, and allows the European Union to meet its international obligations to protect human rights, as well as its obligations under the UN Convention on the Rights of Persons with Disabilities.
Ladies and gentlemen of the Group of the European People's Party (Christian Democrats) and European Democrats, your arguments against the directive are populist and misleading. What right do you have to deny people with disabilities unrestricted access to education, or older people equal treatment regarding insurance and financial services? What concept do you have of humanity?
Unrestricted participation in society is a human right, and for that reason we will fight for this directive and for equal opportunities for all. In my view, it is totally inhumane to require victims of discrimination to provide proof of the discrimination. If you, ladies and gentlemen of the PPE-DE Group, delete the shift in the burden of proof, you will be putting at risk the basic right of some groups to protection of their human dignity, and we find that unacceptable. We want equality for all in protection against discrimination, and we Greens will fight for that. We will not allow human rights to become a plaything for populist scaremongering. I can predict right now that you will lose tomorrow; the majority of this House will vote in favour of the human right of protection from discrimination. Of that I am certain.
Mr President, I will be voting against this report and this proposed directive for three reasons. First of all, I dissent from the belief that the EU, rather than national governments, should be legislating on these issues, believing every Member State is best placed to decide if it needs to strengthen such legislation. If ever there was a subsidiarity issue, this should be it.
My second reason is that the new offence of harassment has the alarming prospect of, in fact, curbing the rights in respect of freedom of speech and freedom of religion, particularly for those who proclaim a Christian message.
Christians preaching the gospel, particularly in a public place to people of other faiths who take offence and who claim it is an assault on their dignity, could be breaching this law. Likewise, defending and promoting a biblical approach to heterosexual marriage could allow litigious gay rights activists to claim harassment.
The third reason is that the measures within the directive are disproportionate and inadequately balanced. It compels the Christian printer, for example, to accept an order to print material which offends his religious beliefs, whereas he should be free to conduct his business according to his conscience.
Without essential balancing mechanisms, this directive will become an instrument which in fact creates discrimination. Thus, to me, it is an unnecessary directive infringing basic rights, particularly of people of faith and conscience, and illustrates all that is over-reaching, meddling and wrong-headed within the EU.
(RO) The Commission's initiative to extend the application of the principle of equality of treatment to other areas of social life as well, using a global directive which bans discrimination outside the workplace, based on disability, age, religion or belief and sexual orientation, is, in principle, necessary to be able to finalise the anti-discrimination legislative package. The introduction of the concept of multiple discrimination and the special attention given to the rights of the disabled mark a step forward.
This proposal for a directive remains, however, a delicate and controversial subject. This legislative text must maintain a balance between the European Union's powers and Member States' powers by clearly defining its scope of application. Aspects of family law, including civil status, reproductive rights and adoption rights must not be included as part of the scope of application of the proposal for a directive, a fact which must doubtlessly be made clear from the legislative text. The use of the institution of marriage cannot be accepted in any way other than in the Christian sense. Another legally accepted designation can be found for other partnerships.
The principle of subsidiarity must also be respected in aspects linked to educational content and organising national education systems, including denominational schools. The European People's Party has always supported the promotion of diversity as an important objective of the European Union and the fight against discrimination. Unfortunately, the text contains provisions which are unacceptable from the perspective of religious doctrine.
Paradoxically, the left intends to discriminate in this way. In fact, it is me being discriminated against simply because I sincerely believe in God.
Mr President, it has been an interesting debate and it would be funny if it was not so tragic. Most of the opposition I have heard this afternoon is, I think, sincerely felt and believed, but it is not based on the facts and it is not based on the text before us. Nothing in this report undermines subsidiarity or proportionality. Indeed, if it did, it would be corrected by the Council of Ministers. So I urge you, even now, to vote in favour and allow the Council of Ministers to do the right thing to make sure that it is absolutely proportionate and subsidiarity is respected.
Mr Weber, Europe was born out of the values of the Second World War - a determination that we would never look away again whilst one group of individuals or other groups were targeted or made a scapegoat and led away to concentration camps and work camps. A determination that there would be no hierarchy of oppression. Yet, sadly, you want to have a Europe that is not based on those decent values, a Europe that believes and respects that all human beings are born equal. Those opposed to this have to answer to their conscience, to their religion and to their voters as to why you believe some people should be treated differently from others, that they should not have equality.
I stand here fortunate, as a gay man - and if I chose to be gay, is it not interesting that one obviously therefore chooses to be heterosexual? - fighting for equality, not just for gay men and lesbians and bisexuals and transgender people, but for people on the basis of their age, their religion, their belief, their gender, anything that is perceived to be different that could be used to take equality away from them. I believe the litmus test of any civilised society is not how we treat a majority, which, interestingly, is made up of so many different minorities. The litmus test of any civilised society, as people listening in the visitors' gallery will tell you, is not how we treat the majority, but how we treat the minorities, and, in that instance, some Member States are sadly lacking.
Shakespeare said, rather brilliantly, 'the evil that men do lives on, the good is oft interred with their bones'. Look to yourself, imagine if it were you who was different - who had a different religion, a different belief, a different age, a different sexual orientation - would it be right that you should have your human rights taken away from you? The answer has to be 'no'. Now is the opportunity for the House to do that which is right and just and good.
At this point in the debate Mr Špidla will have to speak. He will explain better than I the reasons why he has to do so. I am giving him the floor immediately.
Member of the Commission. - (CS) In a few minutes I will have to attend the negotiation proceedings over the Working Time Directive, and you will surely agree that that is one topic which cannot be avoided.
Ladies and gentlemen, I have listened to the debate on the report and I have to say that I listened with some emotion, because it expresses the essential elements and the enormous depth of this problem. The basic question is what does this directive defend? This directive defends human dignity. We cannot believe that it is any less of an affront to human dignity to be discriminated against on grounds of disability, for example, than on grounds of age. We are talking about human dignity and it is the same for everyone.
I have to say that this directive, as it has been submitted to the Commission, is one which came into being organically, out of a profound debate in Parliament and countless debates at Commission level and therefore it is a directive which is well thought-out and which expresses a firm and clear approach to values.
It was also said in the debate that non-discrimination is based on values which we applied and which we became aware of after the Second World War. Whether or not it is true that we developed a deeper awareness of the significance and constitutive weight of certain values after the Second World War, these values have very deep historical roots. In antiquity there was no fundamental concept of human equality - the concept was first formulated in the Christian religion. I well remember one encyclical or perhaps a papal bull from the 9th century called Oriente ian sole which clearly stated, 'is it not true that the sun shines in just the same way on everyone?' From that moment this concept has echoed through the whole of history.
Of course, the debate included many questions of a technical nature or of a seemingly lower order than the questions we have been talking about just now. I would like to touch on them. The first question was about the creation of senseless additional bureaucracy. I think that this can be rejected for one simple reason. The directive does not require new structures or new bureaucratic bodies. The directive only extends the application of that which already exists, so it does not in any way involve more bureaucracy.
There was also the open question of subsidiarity. This question was examined with exceptional care because it is a fundamental question. Article 13 of the Treaty is clear. It provides a firm legal basis and a directive which rests on this legal basis does not conflict with the principle of subsidiarity.
Another fundamental principle of this directive is the question of, for example, transference of the burden of proof. This question has already been resolved in previous directives, so there is no new discovery in this case either. However, I would like to say something about the burden of proof. The aim of this directive is to strengthen the ability of individuals to defend themselves - that is the fundamental aim. This would not be possible without transferring the burden of proof. Irrespective of the fact that in many legal systems the burden of proof is already transferred for far less important reasons or for reasons of comparable importance. A classic example of transferring the burden of proof is the so-called assumption of paternity and there are many more examples.
It was also said in the debate that some of the terms were too open. Ladies and gentlemen, most constitutional terms are open and require interpretation in a given set of circumstances. For example, I remember in the German Constitution there is the formulation 'possession obliges'. This is a typically open formulation which is redefined of course in different specific cases.
Ladies and gentlemen, there was some exaggerated talk of potentially heavy costs, especially in relation to the physically disabled. I can state that the directive does not propose any fixed or concrete matters but speaks about reasonable conformity and I can state again that that if reasonable conformity is applied from the outset there will not for the most part be any excessively high costs. I must say that if we regard potentially higher costs as acceptable in relation to health and safety at work, where we are protecting human life, then in my opinion any higher costs that are involved in protecting human dignity - although I do not believe that they will be substantially higher - also exist in proportion to the interest that is being protected, because equality and human dignity, ladies and gentlemen, are interests that have been woven into the Treaty and they are interests that we must defend with all our might.
In my opinion there is nothing more significant for the European Union than the concept of non-discrimination. Although I am a supporter of the internal market and although I am a supporter of many other areas of European policy, I believe that the concept of equal opportunities and non-discrimination is the deepest bedrock of all.
Mr President, it is clearly right that we end the complicated patchwork of laws, with different people protected against discrimination in different situations, in favour of a single equality regime. The woman refused a bank loan, the disabled person refused access to a building, the gay man refused accommodation, a black person barred from a club, and so on, should all be protected on the basis of similar principles.
I just want to mention two issues. One concerns protection from harassment. It is rightly made clear in the text that what is barred is the creation of an intimidating environment for an individual, not perceived offence towards a group. It is important to be very firm about the preservation of freedom of speech, which is usefully stressed through a specific mention which is added by the Parliament.
On faith schools, I fully support the right of parents to have their children educated within the principles of a particular faith, so long as that faith itself does not propagate discriminatory and prejudicial attitudes. But we must not condone the creation of ghettoes, where only children of a specified faith are admitted to a school and others are excluded. The Commission text allows discriminatory access and I am not persuaded that Amendment 51 resolves the problem. I will probably vote against both.
(LV) Mr President, ladies and gentlemen, I do not think anyone in this Chamber is in favour of discrimination. Similarly, I think that people in this Parliament are opposed to discrimination. This document - this proposal for a Council directive - undoubtedly contains many fine proposals, but I think many of the proposals included here are based on a Christian outlook and the Christian religion. I would like to say that one directive cannot achieve what needs to be achieved during a long process of education, because that is a question of ethics and attitude. Going further, while this directive, or proposal for a directive, includes many good things, there are, however, several places where it goes too far. On these points, in fact, by creating opportunities for one group of people, it restricts the opportunities of another group. Indeed, I would go as far as to say that a series of points create opportunities to meddle in the sphere of private activity, and that is counter to our basic values. In addition, now the elections are approaching, and we are increasingly hearing questions from our voters, as well as criticisms. I think that the same thing will be happening in your countries. The most frequent criticism that we hear is that there is too much regulation from Brussels, too many restrictions and too much red tape. We ought therefore to avoid infringing subsidiarity or creating excessive restrictions. I believe that this document should be reconsidered.
(SV) Mr President, I would like to begin by thanking Mrs Buitenweg, Mrs Bozkurt, Mr Cashman and others for an extremely good report. I, along with many others, am surprised and shocked at the leader of, and speaker for, the Group of the European People's Party (Christian Democrats) and European Democrats, Manfred Weber, who proposed, in Amendment 81, that Parliament reject the proposal for a directive because it violates the principle of subsidiarity and would entail a disproportionate amount of bureaucracy, according to the Swedish translation. Commissioner Špidla has commented on this.
I am sure that all women with disabilities and all of the other groups who had counted on the European Parliament to safeguard the human rights of citizens for their group too are deeply disappointed that the PPE-DE Group's leadership compares human rights with bureaucracy. I therefore urge the whole House to vote against the PPE-DE Group's Amendment 81 tomorrow. I also think it is important that women do not continue to be discriminated against by insurance companies simply because they are women and older, but as a group are healthier and live longer than men. I hope, too, that Parliament will have the courage to clarify that tax-funded education is there for everyone. Religion is certainly important to many Europeans, and I respect that, but we live in a secular society.
No, Mr Weber, your market's freedom of contract is not as important as the fundamental human rights of citizens. Ask the citizens of the EU - they are wiser and more up-to-date than you PPE-DE Group members. The expectations on us are high and I hope that everyone has the courage to vote in favour of this tomorrow and not against it as you have advocated.
(NL) Mr President, I should like to start by thanking the rapporteur. It cannot be said often enough, she has done an excellent job. It was no easy task. Some fellow Members seem to be particularly quick to take offence.
The starting point of this Directive is crystal clear: equal treatment for absolutely everyone - homosexual or heterosexual, woman or man, old or young, black or white, disabled or otherwise, religious or humanist, and so on. His right is her right, Mr Weber, our rights are their rights and your rights are our rights. This, Mr Vanhecke - who has left the debate yet again - has nothing to do with so-called political correctness.
The shadow rapporteurs and the rapporteur herself have put in a great deal of effort to reach this compromise, a compromise that the Group of the European People's Party (Christian Democrats) and European Democrats, too, would be able to support. No one considers the text flawless, and I can only hope that a substantial majority in the PPE-DE Group will come to their senses by tomorrow's vote.
I am all for freedom of religion but, Mr Weber, you have some cheek setting yourself above others and treating equal opportunities as senseless bureaucracy with your hand on the Bible.
Ladies and gentlemen, Mr Barrot will replace Mr Špidla for the final part of this debate.
(IT) Mr President, ladies and gentlemen, the heart of a strategy of non-discrimination boils down to the following assertion: the person always comes first. We consider the person before considering the fact that he or she is in some way different - disabled, for example, or homosexual - and we therefore love, safeguard and defend the person; that is the heart of the strategy of non-discrimination. If this is true, it is true; therefore anyone who has a religious faith is a person, as the fact that he or she is a person comes before the fact that they have a religious faith.
Therefore, we must be careful, because the statement made in Article 3 according to the wording proposed by Amendment 52 of the report by the Committee on Civil Liberties, Justice and Home Affairs introduces a principle diametrically opposed to Declaration 11 in Article 17 of the Treaty on the Functioning of the European Union. This Amendment 52 negates the concept of preserving the status under national law of churches and organisations based on religious or personal beliefs, and at the same time, Article 3 and the corresponding Recital 18, according to the wording proposed by Amendments 51 and 29 of the aforesaid report, limit - in my view - the scope of the competence of Member States in terms of access to educational institutions based on religion or personal beliefs.
In short, I am convinced that if we want to defend the person from the outset and in their entirety, we must also defend those aspects that characterise the person from a religious point of view. In addition, I think that Amendments 92, 89 and 95 could be a reasonable point of contact for those who want the directive to be adopted, and we could therefore find an effective place for dialogue at that level.
Mr President, the Chair of our Committee, Mr Deprez, spoke for so many of us in this House when he said that this was not a report about sectional interests or a report of the Left, but a report by Mrs Buitenweg, which was full of thoughtfulness, sensitivity and compromise where people were concerned. The rapporteur has created a report which does not bind business or over-regulate business, as we have seen in the long journey of the two previous directives - the Race Equality Directive and the Employment Directive - which, I would say to Mr Weber, has not bound or over-regulated businesses in Germany or in my country.
She has created a directive about fundamental rights, which do not create that bureaucracy which Mr Špidla spoke about. I tabled amendments on strengthening equality bodies, which already exist. In the United Kingdom we have the Equality and Human Rights Commission, who recently supported the case of a European citizen - Sharon Coleman, the mother of a disabled child - who brought a case against her employer for disability discrimination by association, something fundamental to Mrs Buitenweg's report. The European Court of Justice ruled in her favour and, as a result of this judgement, we have extended rights to Britain's carers - people who care for disabled people.
I would say to people in this House that you will grow old, you may be disabled and you may care for somebody with a disability. That is the reality for tens of millions of European citizens. That is what this report is about. It is not about sectional interests or concerns about who is going to dominate one other section of society. I would say that this report is not Left or Right - it is about fundamental rights. As Mr Cashman said in his speech, people out there, before the European elections, will look to see whether we protected fundamental rights without doing anything bad to our businesses and our economy. That is what this report does. Let us support it. It is practical and it is right.
(IT) Mr President, ladies and gentlemen, I would like to express my support for Mrs Buitenweg's work. As I understand it, what was supposed to be a compromise will not perhaps be a compromise at all, but that is not important. The important thing is that we manage to come to a decision.
If anything, on some points my concerns are the opposite of Mr Mauro's. Religious freedom? Of course, 100%. Freedom for religious educational institutions? Of course, 100%. No religion can ever, under any circumstances, be a reason, an excuse, or cover for carrying out any kind of discrimination. There can be no prospect of tolerating exceptions whereby a church or religious institution can discriminate against teachers or students whose behaviour does not conform to a given faith, because of the risk of intrusion by the ethical state and the many religions that can lay claim to the same legitimacy.
That is not the way forward. After all, our treaties and the European Union already, unfortunately, extend more protection than needed to the national states with their lengthy lists of exceptions to fundamental rights and freedoms. Let us not add further exceptions to those that already exist.
(PT) Mr President, Mr Barrot, ladies and gentlemen, I, alongside my colleagues from the Group of the European People's Party (Christian Democrats) and European Democrats, voted for this report in the Committee on Civil Liberties, Justice and Home Affairs. That is because of the excellent work by the shadow rapporteur, Mr Gauber, towards trying to find a balanced compromise. I would also congratulate the rapporteur, Mrs Buitenweg, on her work and join her in calling on everyone to avoid a radicalisation of positions and to seek the broadest possible consensus.
As in all compromises, there are points on which we successfully make our opinion prevail and others which we find harder to accept. We are talking about a compromise which has to take into account the legislation, accepted practice and various cultural traditions existing in the 27 Member States. I consider the 10-year period in which buildings can be adapted to enable disabled people to access goods, services and resources to be positive, as well as the fact that, where difficulties at the structural level that are impossible to overcome persist, it will always be possible to find alternatives.
I also add my voice to those expressing concerns in relation to insurance companies - the fact, for example, that they, as well as medical opinion, have been given consideration. I cannot, however, accept the idea of eliminating the reference - agreed on in committee - to the principle of subsidiarity in topics relating to the law on family, marriage and reproduction. These are exclusive competences of the Member States. The same applies to Article 8, which Amendment 90 of the Group of the European People's Party (Christian Democrats) and European Democrats aims to remove because, given the existing legislative traditions in many Member States, it is not possible to accept the inversion of the burden of proof as that will cause insuperable legal problems.
If these key points are adopted in plenary session, I will be unable to vote for this report. I will never, however, be able with a clear conscience to vote against a directive that prohibits discrimination between people irrespective of their religion or belief, disability, age or sexual orientation. In conclusion, Mr President, it is also a case of defining which Europe we want to help build. I am fully in favour of a Europe that ceaselessly fights all forms of discrimination.
(ES) Mr President, the proposal for a directive which we are debating today projects the principle of equality as a brand mark of the European project. As such, we must approach it with an ambitious focus, with the aim of working towards the inclusion of all citizens of the Community, and we must implement it in both public policy and administrative operations, as well as in relationships between individuals.
We must move forward to allow all citizens to exercise and enjoy their rights to the full, without discrimination on grounds of belief, disability, age or sexual orientation, or of course, multiple discriminations.
We need to emphasise that the principle of equality, and the ban on discrimination, must be respected in the arenas of both Community and national policy, so that we can turn the principal of equality throughout Europe into a reality. We must also achieve an adequate level of protection against all grounds for discrimination listed in Article 13 of the Treaty.
This initiative should arm us with better tools for fighting possible discriminatory behaviour, which to our shame, is still a reality today, as highlighted in yesterday's report on homophobia by the European Union Agency for Fundamental Rights.
Fellow members of the Group of the European People's Party (Christian Democrats) and European Democrats, do not muddy this debate with empty excuses, because a vote against this report is clear evidence of an ideological viewpoint. The fight against discrimination is of crucial importance, and represents the bedrock of the European Union's values.
For this reason, we have both a responsibility and an obligation to take a step forward today, in this Parliament, towards a commitment to, and defence of equality throughout Europe. We cannot give up on our desires and hopes to make progress and simply relinquish such a fundamentally important matter, based on our values, to the category of hopes and dreams. The citizens of Europe, and most importantly, the most vulnerable, would not forgive us.
(HU) Pursuant to the Universal Declaration of Human Rights and to the Convention on Human Rights and Fundamental Freedoms, every citizen enjoys equal rights and freedoms and equal protection of the law without distinction of any kind, such as race, colour, sex, language, religion, political or other opinion, national or social origin, property, birth or other status.
But I would like to emphasise that decisive and effective action is required against every form of discrimination, for discrimination is still strong in Europe and affects many different layers of society. In many cases it is not enough to prohibit all forms of discrimination, the introduction of various positive measures is also essential, such as in the case of people living with disabilities. Many countries - Italy, France, Finland and Spain, to name but a few - have granted autonomy and adopted positive measures in the interest of protecting national minorities.
The European Union and its Member States also have a duty to guarantee equal rights and equal treatment of citizens in institutional form. We need independent institutions working at European level that can monitor and guarantee that States commit themselves to the principle of equal treatment not only in theory, but also adopt concrete steps in order to implement this directive effectively.
(EL) Mr President, Commissioner, ladies and gentlemen, I want to ask you if you consider the fact that I am talking to you sitting down back here and have not risen like all my other fellow members an insult to this House.
The European Parliament was and must continue to be a supporter of the horizontal directive, which will guarantee equal treatment and protect European citizens from all forms of discrimination. This directive must supplement the existing European legal framework, especially as regards people with disabilities and the obligation to guarantee effective and non-discriminatory access.
We have included important proposals. We have introduced protection against multiple discrimination, by stipulating in the report that effective and non-discriminatory access must be guaranteed. In cases where access cannot be guaranteed on the same terms and conditions as for people without disabilities, we must be given a proper alternative solution. The report sets stricter criteria in order to assess if measures to safeguard effective and non-discriminatory access will involve disproportionate costs. There are some points included in the report which do not satisfy all of us, which is why we shall support certain amendments which have been tabled and which strengthen cohesion.
In any event, I consider that we should support the report, thereby sending the Council a clear message that we must, at long last, have effective European legislation which puts an end to the discrimination which undermines confidence in the fundamental European values of equality and the rule of law.
(DE) Mr President, ladies and gentlemen, as a journalist, I would like to draw attention to a change in this directive that is of great concern to me personally. Specifically, I find it incomprehensible that, when the directive has not yet been transposed in 10 out of 27 Member States, we are going a step further and trying to stick an additional directive on top of it. Opinions may be divided on that, which is fine, but what really disturbs me, as a journalist, is the fact that it is damaging the freedom of the press in the Member States. Let me give you two examples of this. Mr Weber's proposed amendment, which merits our support, means that it will also be possible to limit the freedom of the press, for example, if a publisher is required to accept an advertisement from neo-Nazis or anti-Semites. I think that is totally inappropriate and goes completely against the principles we have in the EU, and I object strongly to it. We cannot allow this to happen. The same applies, of course, if we have anti-discrimination; then people who we do not want to encourage in the EU, but rather need to take action against, will have even more opportunities, for example in the property market. In my homeland, we see neo-Nazis trying to buy property almost on a weekly basis. If property is being rented or sold, we cannot prevent left-wing or right-wing extremists from taking it. They will make use of this new amendment, and I object strongly to this and will vote against it. I am therefore in favour of supporting referral back to committee or, if this is impossible, of voting against it.
Mr President, over the years Europe and the rest of the world have fought to battle discrimination on all levels. Our progression as decent humans demands that we do just that, respecting perfectly the subsidiarity principle.
As Mrs Buitenweg has stated, the Commission has promised, for over four years now, to pass a broad and inclusive proposal on the human rights of all people. This is now coming, finally, to fruition.
I strongly believe that no person should ever be discriminated against on the basis of his or her religion or belief, disability or age. On the contrary, as a Christian believer I call upon the European Parliament and each individual to not only stop discrimination but to help those who are being discriminated against because of their disability.
This help can come from us in different shapes and forms. Each Member State has constantly persisted in improving equal access to those who need it the most. As Europe continues to integrate, it is paramount that we remember that we are all different yet perfectly equal in all regards.
(BG) Mr President, Commissioner, we are discussing an extremely important directive, which will provide an opportunity to resolve issues which are still controversial in the area of non-discrimination. I feel it is especially important that it reaffirms the right and freedom of religious beliefs and the application of the principle of non-discrimination in this area.
At the same time, the directive explicitly refers to Declaration No 11 on the status of churches and non-confessional organisations, in which the European Union respects and does not prejudice the status under national law of churches and religious communities in Member States.
The right is also recognised of Member States to draft and implement specific provisions in this area. It goes without saying that the European right must be harmonised with the right of Member States to regulate individual areas.
This is a complex subject. Relations must be made clear so as to avoid infringing anyone's rights, including the rights of those who belong to the churches sanctioned by legal regulations.
(DE) Mr President, rapporteur, ladies and gentlemen, since I am the one who has been quoted the most in this debate, I would like the opportunity to respond once again.
I have said that anyone who asks questions is the bad guy in this debate. All the speakers who have vehemently spoken against discrimination have talked about the principle. Once again I would appreciate it if we could not dispute the principle and instead work to combat discrimination. Even when, for example, we discuss environmental issues and we disagree with regard to the prohibition on CO2 emissions, then we disagree on the means to achieve it, but we all agree on the objective. Why are we not allowed to disagree on the means with regard to discrimination and how we want to combat it? Moreover, if newspaper publishers sit in our offices and express their concerns, we should be allowed to bring up those concerns here.
Mr Cashman, you are not doing the issue and your concerns any favours if you marginalise anyone who simply asks questions. That is purely and simply what we are doing here.
Mr President, as the shadow rapporteur on the Committee on Employment and Social Affairs, on behalf of the Socialist Group, could I commend Mrs Buitenweg and also my colleague Mrs Bozkurt? Thank you for your cooperation.
On behalf the Disability Intergroup, I am delighted that the 1.3 million people who signed the petition calling for an extension of anti-discrimination rights to disabled people have had their call listened to. I am also delighted that we agreed across party lines that there should be a horizontal directive and there should be no hierarchy of discrimination - a promise made to us by the then Portuguese Presidency of the European Union when the Race Directive was passed in 2000. Frankly, this promise has taken too long to be realised.
I condemn the Conservatives who want to make that delay even longer. This debate is not just about showing our support in Parliament, but is also about appealing to the Council to get on and agree to this now. I would ask our German friends not to block it, please. There are issues about private contracts that you are concerned about, but on public duties you are far ahead of the game. Let us actually raise our vision and get this agreed. I am delighted that today the future Swedish Presidency has committed itself to completing this in the EPSCO Council before Christmas. I hope very much you will be able to do that.
Mr President, it is incredibly hard for a rapporteur to do a good job when the largest group is conducting a kind of flip-flop policy. In the Committee on Civil Liberties, Justice and Home Affairs, the Group of the European People's Party (Christian Democrats) and European Democrats supported this report, because it represented a reasonable compromise. We worked together with Mr Gaubert, who seems to have disappeared; at least, I have not seen him. In any case, however, we worked together on exactly the same text and now he is opposed to it! It looks as though the coordinator, Mr Weber, is primarily imposing the position of his German national party on the PPE-DE Group.
Mr Weber, you yourself told me personally just last week that it was not about the substance but about sending out a political signal. Is that not true? Is that what you told me? Well then, you cannot now hide behind details - if you wanted to do that you could have simply tabled amendments. You did not do so. What you really want is the rejection of the entire proposal. You simply do not want it, so do not pretend you have the same ultimate objective.
I have heard plenty of things to which a straightforward answer can be given. For example, a great many people have asked what business this is of Europe's. Yet there are already a great many directives that have provided protection on the labour market for a long time now, and protection against discrimination on a great many other grounds is also provided outside the labour market, but the protection for some people lags behind, for example in the case of disability, age, sexual orientation and religion. We are not introducing a whole new invention, therefore, but rather repairing existing legislation. We are not introducing a new competence; we are ensuring that people are simply treated equally and that some categories are not regarded as more important than others.
Mr Pirker spoke about the labour market. That is not what this is about at all; that was a different directive. This is not about the employment of teachers. Let us please stick to the facts. The burden of proof is a tricky point, as the Commissioner commented before. This, too, is nothing new; it is also contained in the other directives. It is absolutely not true that people will be able to simply accuse you and you will have to defend yourself. Nor are we talking about criminal law here. People must first provide real facts in other fields to back up why they think they are being discriminated against, and then you have to give your reasons for accepting or turning someone down for a property.
With regard to the media, as the text states, provision is already made for rejecting advertisements that are not in line with the identity of a publication: it is all there, in Article 54. As regards the churches, they do not even need to comply with all these requirements in their entirety, although they do need to when performing social tasks. In the Netherlands, for example, they perform some social care services. It is unacceptable for them to be exempt when performing social tasks purely on account of belonging to a church. These are the very specific points that are mentioned in the report.
We have done our best. We have accommodated you throughout. Indeed, your amendments are here in the text, and now you are going to vote against it after all, on account of all kinds of party-political positions. I must say, this is a personal blow to me, as I held out my hand to you. A great deal of your text has been incorporated into the report, and I think it disgraceful that you are now washing your hands of it!
The debate is closed.
The vote will take place on Thursday 2 April 2009.
Written statements (Rule 142)
in writing. - (IT) Human dignity and equality are the two great values on which the modern culture of human rights is founded. However, it is often the case that grand words are used to disguise their opposites. Equality, for example, means handling identical situations in the same way, but it also means handling different situations in different ways. My reservations regarding the report in question derive from this preliminary consideration. No one can have the slightest doubt that the Group of the European People's Party (Christian Democrats) and European Democrats recognises the full dignity and equality of the disabled, the elderly, the sick, the poor, refugees and immigrants. I have the impression, however, that an attempt is being made to latch on to this established movement in order to impose discrimination against the family founded on marriage between a man and a woman and against religious freedom, especially as concerns religious schools. I will never tire of fighting for equality for the smallest, the poorest and the defenceless. For precisely this reason it pains me to see the Europe of human rights, through its laws and practice, implement discrimination of the harshest kind, between born and unborn babies. We are not discussing this today, but it would be appropriate for it to enter the European consciousness when reflecting on dignity and equality.
By some fate of the calendar we are discussing this directive today, while we are voting on it tomorrow, which is World Autism Awareness Day. This augurs well.
It is clear to us that in reality there are major discrepancies between Member States' national legislation on the rights and interests of people whose life is affected by autism. The discrepancy is even greater if we compare the everyday lives of the people affected.
There is a long way to go to achieving European standards, but some progress needs to be made. Autism must be recognised as a separate disability among mental disabilities and specific strategies must be devised for it.
This may seem costly to some, but receiving equal treatment is an absolute must, as it is for those suffering from other disabilities, so that we can respect ourselves and the values of European society.
in writing. - (GA)
This directive brings to the fore the very important recognition that discrimination is not something which only happens in the workplace. The main aim of the permanent Commission's recommendation is to address discrimination based on religion or belief, on disability, on age or sexual orientation and the implementation of the principle that people be treated equally outside the work environment.
I know, as a result of dealing with disability rights groups and disabled people in Ireland, that this legislation will be warmly welcomed. Mrs Buitenweg is completely correct when she says in her report, 'to guarantee equal treatment of every person with a disability, the prevention of discrimination is not enough. Positive action is required as well, in relation to measures implemented beforehand and through offering appropriate adjustments.'
I also welcome the firm stand taken by the rapporteur and the Commission to prevent discrimination on the ground of sexual orientation. Discrimination of this kind has no place in a modern society and I reject the efforts of some political groups to weaken the legislation in this regard.
in writing. - I am a Socialist, which means I believe that all human beings are equal. We need to fight discrimination wherever it is found not just in the workplace. Indeed, there can be no hierarchy among discriminations. Everybody is different, everybody is equal.
The purpose of the directive is to implement the principle of equal treatment between persons, irrespective of religion or belief, disability, age or sexual orientation outside the labour market. It sets out a framework for the prohibition of discrimination on these grounds and establishes a uniform minimum level of protection within the European Union for people who have suffered such discrimination.
This proposal supplements the existing EC legal framework, under which the prohibition of discrimination on grounds of religion or belief, disability, age or sexual orientation, applies only to employment, occupation and vocational training.
Discrimination is a serious problem in Europe and beyond. According to a special survey undertaken by Eurobarometer in 2008, 15% of Europeans claimed to have been victims of discrimination last year.
The European Parliament has waited more than four years for the proposed directive. The latter represents an attempt to implement the principles of equal treatment of individuals regardless of religion, belief, disability, age or sexual orientation. This is to apply not only regarding access to employment, but also in relation to goods, equipment and services, such as banking, housing, education, transport and health care for example.
In addition, the document defines minimum framework standards to ensure protection against discrimination. Member States are free to increase the level of protection offered should they wish to do so. They may not, however, refer to the new directive in order to justify lowering existing standards. The directive grants injured parties the right to compensation. It also states that Member States should not only express the wish to overcome discrimination, but also have a duty to do so.
A significant number of Member States of the Union have already introduced provisions guaranteeing a varying degree of protection beyond the labour market against discrimination on the grounds of religion, belief, disability, age or sexual orientation. The present draft directive will allow the introduction of cohesive European provisions in this area. It will make a strong statement to the effect that Europe as a whole does not condone discrimination. Freedom from discrimination is a fundamental right and should be enjoyed by everyone in the European Union.
Recently, equality of opportunity has been an increasingly strong theme in Community decision-making. The objective of the proposed directive in equal treatment is to apply the principle of equal treatment of persons irrespective of religion or belief, disability, age or sexual orientation.
Freedom from discrimination is a fundamental right and should apply to every citizen of the European Union. I firmly insist that we must combat every form of discrimination. The road we must follow in this regard is a long one, and it is clear as well that we can only move forward one step at a time. This entails, first, supplementing and consolidating legislation, second, transposing the legislation containing new, consistent and unified principles into national law, and finally their implementation in practice. Although these would demand significant work and time if taken individually, our goal is to succeed, within a reasonable timeframe, in showing concrete steps forward and in living in a Europe that is truly free of discrimination.
I would like to congratulate my fellow member, Mrs Buitenweg, for her report, which opens up the way to supplementing the legal structure for eliminating all forms of discrimination. Article 13 of the Treaty on European Union sets out the aim of combating discrimination based not only on sex and ethnic origin but also religion, belief, disability, age and sexual orientation.
In spite of the adoption and transposition into national law of directives 2000/43, 2000/78 and 2004/113, there has to date been no common protection against discrimination on the four grounds mentioned above outside the area of employment. The proposed directive is intended to fill this gap and we hope that, in addition to prohibiting discrimination, it will provide a legal remedy for those suffering disadvantages in all 27 Member States.
The effective implementation of the directive under consideration and the compensation for the deficiencies noted in the course of transposing and applying the earlier directives would supplement the defence available to European Union citizens against discrimination. In addition, adoption of the proposed directive does not require any change to the relevant national laws. Therefore, I sincerely hope that the Council will be able to guarantee the unanimous support required by the Treaties and that each Member State will contribute to enabling the European Union to take an enormous step towards fulfilling our fundamental values and objectives.
in writing. - (DE) The legal basis used, Article 13(1) of the EC Treaty, is not appropriate considering that, in the opinion of the German Free Democratic Party (FDP), the principle of subsidiarity is not being adhered to. It is not within the remit of the EU legislator to lay down the regulations in question, thereby seriously encroaching on the self-determination of the Member States.
Combating discrimination of all kinds and helping the disabled to participate in public life are important tasks. However, proposing to extend the anti-discrimination regulations to practically all areas of life is out of touch with reality. The reversal of the burden of proof laid down in the directive will mean that it is possible to open legal proceedings on the basis of accusations not backed up by sufficient evidence. Those affected would then have to pay compensation even if they have not actually committed any acts of discrimination but are unable to prove their innocence. Defined in this sweeping way, this reversal of the burden of proof is therefore questionable from the point of view of its compatibility with acting as a state under the rule of law. It will create uncertainty and facilitate abuse. That cannot be the raison d'être of a progressive anti-discrimination policy.
A further consideration must be that the Commission is currently pursuing infringement proceedings against numerous Member States in relation to inadequate transposal of the existing European directives on anti-discrimination policy. There is as yet, however, no overview of those regulations that have been transposed so as to make it possible to determine the need for new regulations that has been claimed. Germany, in particular, has already gone far beyond previous stipulations from Brussels. We therefore voted against this report.
in writing. - (FI) When it is implemented, the Equality Directive will be one of the most important steps forward this electoral term for a social Europe and a Europe of the people. When it applies to all groups of people and discrimination criteria, legislation on both active and passive discrimination has an enormous impact on the lives of many EU citizens. In this regard I would like to thank the rapporteur for her excellent work.
Both in Finland and elsewhere in Europe the daily lives of a huge number of people are being made difficult by discrimination in one form or another. This should not be possible in today's society, where there is respect for human rights and equality: everyone should have an equal opportunity to participate in society. Non-discrimination is the hallmark of a civilised society.
It is especially important that the Directive covers all discrimination criteria. Although there are huge differences between groups and individuals that face discrimination, we need to address the problem of discrimination as a phenomenon consistently, without specifying any particular group or groups. A fragmented approach would inevitably make different discrimination criteria unequal in value and would also cause fissures, which people, who encounter discrimination for all the many different reasons, would be in danger of falling into.
in writing. - (ET) The European Union is based on the joint principles of freedom, democracy and respect for human rights and fundamental freedoms. Article 21 of the European Charter of Fundamental Rights states that any discrimination based on any ground such as sex, race, colour, ethnic or social origin, genetic features, language, religion or belief, political or any other opinion, membership of a national minority, property, birth, disability, age or sexual orientation shall be prohibited. [this is a direct quotation from the legislation]
The recognition of the uniqueness of each individual and their equal right to the opportunities offered by life is one of the attributes of Europe's united diversity, which is a central element in the union's cultural, political and social integration.
Although the development of many areas in the EU has until now been very successful, it is surprising that we still lack common rules to deal with violence or abuse against the handicapped or concerning sexual abuse, and not all Member States sufficiently recognise those citizens' fundamental rights. We must recognise that the European legal framework for the struggle against discrimination is not yet perfect.
I wholeheartedly welcome the new directive, which creates in the EU a common framework for action in fighting discrimination. The above-mentioned framework will probably lead to the implementation of the principle of equal treatment in Member States more widely than just in the labour market.
Fighting discrimination means investing in the consciousness of a society whose development takes place through integration. In order to achieve integration, however, society must invest in training, awareness and the promotion of good practices, in order to find a fair compromise in the benefit and interests of all of its citizens. Thus a great deal of effort is still required on our part in order to eliminate discrimination in Europe.
The right not to be discriminated against is a fundamental right which has never been questioned in terms of its applicability to EU citizens. Equal treatment irrespective of religion or belief, disability, age or sexual orientation is one of the basic principles of European integration.
This long-awaited directive, whose history is just as complicated throughout the consultations in Parliament, is based on Article 13 of the EC Treaty and governs protection against discrimination, emphasising equality of treatment whatever the grounds. There can be no doubt at all about the need for this directive, given the large number of people, roughly 15%, who claim they are discriminated against at EU level.
I would also like to stress the importance of comparing this new directive with those already in force for combating discrimination. This is a task which will be accomplished through cooperation between the Commission and Member States. I am pleased to be able to highlight, in this respect, the progress which has been made in this area in Romania over recent years, as indicated by the European Union Agency for Fundamental Rights.
Last but not least, I believe that this directive will have a significant impact, given the social protection measures, the social benefits and easier access to goods and services, which it will guarantee.